Citation Nr: 0005767	
Decision Date: 03/03/00    Archive Date: 03/14/00

DOCKET NO.  96-24 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.  


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Service


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The veteran had active service from September 1967 to 
September 1970 with additional periods of active duty for 
training and/or inactive duty for training.  This matter came 
before the Board of Veterans' Appeals (hereinafter "the 
Board") on appeal from an April 1996 rating decision of the 
Atlanta, Georgia Regional Office (hereinafter the RO) which 
denied service connection for an acquired psychiatric 
disorder.  In June 1999, the Board remanded this appeal to 
the RO to obtain Department of Veterans Affairs (hereinafter 
"VA") treatment records.  The veteran has been represented 
throughout this appeal by the Georgia Department of Veterans 
Service.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.  

2.  There is no competent evidence linking the veteran's 
present acquired psychiatric disorder to his periods of 
service.  


CONCLUSION OF LAW

The claim for entitlement to service connection for an 
acquired psychiatric disorder is not well-grounded.  38 
U.S.C.A. § 5107 (West 1991 & Supp. 1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, it is necessary to determine if the veteran has 
submitted a well-grounded claim within the meaning of 38 
U.S.C.A. § 5107(a) (West 1991 & Supp. 1999), and if so, 
whether the VA has properly assisted him in the development 
of his claim.  The United States Court of Appeals for 
Veterans Claims (hereinafter "the Court") has held that:

A veteran claiming entitlement to VA 
benefits has the burden of submitting 
evidence sufficient to justify a belief 
by a fair and impartial individual that 
the claim is well grounded.  See 
38 U.S.C.A. § 5107(a) (West 1991). See 
Tirpak v. Derwinski, 2 Vet.App. 609, 610-
611 (1992).  If a claim is not well-
grounded, the Board does not have the 
jurisdiction to adjudicate that claim.  
Boeck v. Brown, 6 Vet.App. 14, 17 (1993).

The Court has clarified that:

Because a well-grounded claim is neither 
defined by the statute nor by the 
legislative history, it must be given a 
common sense construction.  A well-
grounded claim is a plausible claim, one 
which is meritorious on its own or 
capable of substantiation.  Such a claim 
need not be conclusive, but only possible 
to satisfy the initial burden of 
§ 3007(a) [presently enacted as 38 U.S.C. 
§ 5107(a) (1993)].  Murphy v. Derwinski, 
1 Vet.App. 78, 81 (1990). 

In the instant appeal, the veteran is seeking service 
connection for an acquired psychiatric disorder.  It is 
observed that the June 1999 remand instructions requested 
that the RO obtain treatment records pertaining to the 
veteran from the Dublin, Georgia VA Medical Center for the 
period from January 1987 to the present.  In July 1999, the 
RO requested the appropriate treatment records from such 
facility.  Treatment records dated from January 1996 to May 
1999 were forwarded along with a listing of past clinic 
visits dated from February 1988 to May 1999.  No additional 
treatment records were provided.  The Board notes that the 
veteran has not alleged that any of the VA treatment records 
specifically indicate a relationship between his period of 
active service and any present acquired psychiatric disorder.  
The Board is of the view that a further remand for such 
records, at this time, would be futile.  The Board is 
satisfied, therefore, that the total clinical and other 
documentary evidence available is sufficient for appellate 
determination of the issue presently on appeal.  As discussed 
below, the Board finds that the veteran's claim is not well-
grounded and that, therefore, there is no further duty to 
assist the veteran with development of his claim.  

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991 & Supp. 1999).  
Active service includes any period of active duty for 
training during which the veteran was disabled from disease 
or injury incurred or aggravated in the line of duty.  38 
U.S.C.A. § 101(24) (West 1991 & Supp. 1999).  Service 
connection may also be granted for a disability resulting 
from an injury incurred or aggravated in the line of duty 
while performing inactive duty training.  38 U.S.C.A. 
§§ 101(24), 1131 (West 1991 & Supp. 1997); 38 C.F.R. § 3.6 
(1999).  Additionally, where a veteran served ninety (90) 
days or more during a period of war or during peacetime 
service after December 31, 1946, and a psychosis becomes 
manifest to a degree of 10 percent within one year from the 
date of termination of such service, such disease shall be 
presumed to have been incurred in service even though there 
is no evidence of such disease during the period of service.  
38 U.S.C.A. §§ 1101, 1112, 1113 38 C.F.R. §§ 3.307, 3.309 
(1999).  The disease entity for which service connection is 
sought must be "chronic" as opposed to merely "acute and 
transitory" in nature.  For the showing of chronic disease 
in service, there is required a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic".  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  Where the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1999).  Service connection 
may be granted for any disease diagnosed after discharge, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).

The Court has held that in order for a claim for service 
connection to be well-grounded, there must be (1) competent 
evidence of a current disability; (2) proof as to incurrence 
or aggravation of a disease or injury in service; and (3) 
competent evidence as to a nexus between the inservice injury 
or disease and the current disability.  See Caluza v. Brown, 
7 Vet.App. 498 (1995).  

The veteran's service medical records indicate that he 
underwent an examination in September 1969.  At that time, 
the veteran checked that he suffered from nervous trouble.  
There was a notation by the examiner that the veteran was 
taking nerve pills for nerves with no sequelae.  Pursuant to 
a June 1970 examination, the veteran checked that he suffered 
from depression or excessive worry and from nervous trouble.  
The June 1970 examination report included a notation that the 
veteran's psychiatric evaluation was normal.  Periodic 
examination reports, for National Guard purposes, dated in 
July 1975, September 1979, July 1984, October 1988 and June 
1990, all included notations that the veteran's psychiatric 
evaluations were normal.  

Private treatment records from James B. Chong, M.D., dated 
from October 1992 to December 1995, indicated that the 
veteran was treated for several disorders.  An October 1992 
initial medical history and physical examination report noted 
that the veteran was seen for nervousness.  There was a 
notation that the veteran had been seen by another physician 
for a nerve condition.  The diagnosis was nervousness.  A 
November 1992 entry noted that the veteran was given Atmax 
for nervousness.  Additional treatment records from Dr. Chong 
indicated that the veteran continued to receive treatment.  A 
May 1995 entry noted that the veteran was seen for stress.  
The impression, at that time, was depression.  An additional 
May 1995 entry noted an impression of phobia and anxiety.  An 
August 1995 entry indicated an impression of phobia, anxiety 
and depression and a September 1995 entry related an 
impression of depression, anxiety and agitation.  In a 
December 1995 statement, Dr. Chong reported that the veteran 
had been under his care since October 1992 and had been 
treated for a nervous condition.  

In a May 1995 statement on appeal, the veteran reported that 
during service he reported to sick call and was given Valium.  
He indicated that his nervous condition worsened and that he 
was sent to a mental hygiene office around 1970 and was again 
given Valium.  The veteran stated that after service he went 
to a VA hospital and was told that since he had not claimed a 
service-connected injury he should seek treatment from a 
private physician.  The veteran reported that he began buying 
nerve medicine from the local "black market" and along with 
alcohol was able to get by for years.  In 1987, the veteran 
indicated that he reported back to a VA hospital and was sent 
to a mental health clinic with a VA physician and was treated 
with medication.  He reported that he treated himself with 
the medication and vodka from 1987 to 1992.  

The veteran underwent a VA psychiatric examination in 
December 1995.  It was noted that the veteran had never been 
admitted to a psychiatric hospital and that he had been 
followed by a physician at a VA outpatient clinic.  The 
veteran complained of feeling tense and nervous as well as of 
trouble sleeping and getting "down in the dumps".  It was 
observed that the veteran denied any suicidal or homicidal 
ideation, auditory or visual hallucinations or flashbacks to 
Vietnam.  The veteran reported that he used to drink heavily 
until one year earlier.  The examiner reported that the 
veteran was alert, cooperative, coherent, goal-directed, and 
mildly depressed.  The examiner indicated that the veteran 
was oriented times three and that his memory was times three 
and intact.  The examiner stated that there was no evidence 
of psychosis.  The diagnoses included dysthymia and alcohol 
dependence, in remission.  

Treatment records from Dr. Chong dated in January 1996 
referred to continued treatment.  VA treatment records dated 
from January 1996 to May 1999 indicated that the veteran was 
treated for disorders including a psychiatric disorder.  An 
August 1996 entry noted an impression of "phobias"  and 
anxiety.  A September 1996 entry indicated that the veteran 
was alert and oriented with an appropriate affect and 
response.  The examiner related an assessment of a dysthymic 
disorder.  A May 1999 entry indicated an assessment of a 
dysthymic disorder.  A May 1999 report of past clinic visits 
noted that the veteran was seen at the mental health clinic 
in February 1988 and April 1988.  He was a "no show" for 
additional visits in April 1988 and June 1988.  

The Board has made a careful longitudinal review of the 
record.  It is observed that the record is without sufficient 
objective evidence supportive of a finding that the veteran's 
claimed acquired psychiatric disorder became manifest or 
otherwise originated during his period of active service, 
during any periods of active duty for training and/or 
inactive duty for training, or that a psychosis was 
manifested within one year of service separation.  The 
veteran's service medical records indicate that pursuant to 
an examination in September 1969, he checked that he suffered 
from nervous trouble.  There was a notation by the examiner 
that the veteran was taking nerve pills for nerves with no 
sequelae.  At the time of a June 1970 examination, the 
veteran checked that he suffered from depression or excessive 
worry and from nervous trouble.  The June 1970 examination 
report included a notation that the veteran's psychiatric 
evaluation was normal.  Additionally, periodic examination 
reports for National Guard purposes, dated in July 1975, 
September 1979, July 1984, October 1988 and June 1990, all 
included notations that the veteran's psychiatric evaluations 
were normal.  

The Board observes that a May 1999 VA report of past clinic 
visits noted that the veteran was seen at a mental health 
clinic in February 1988, more than seventeen years after his 
separation from active service, and in April 1988.  There 
were also notations that he was a "no show" for additional 
visits in April 1988 and June 1988.  The first actual 
clinical indication of a psychiatric disorder was pursuant to 
an October 1992 initial medical history and physical 
examination report from Dr. Chong, which noted that the 
veteran was seen for nervousness and that he had been seen by 
another physician for a nerve condition.  The diagnosis, at 
that time, was nervousness.  Subsequent treatment records 
from Dr. Chong indicated that the veteran was treated for 
various psychiatric disorders with impressions including 
depression, phobia, anxiety and agitation.  In a December 
1995 statement, Dr. Chong reported that the veteran had been 
under his care since October 1992 and had been treated for a 
nervous condition.  Additionally, the Board observes that a 
December 1995 VA examination report noted that the veteran 
had never been admitted to a psychiatric hospital and that he 
had been followed by a physician at a VA outpatient clinic.  
The veteran complained of feeling tense and nervous as well 
as of trouble sleeping and getting "down in the dumps".  
The examiner reported that the veteran was alert, 
cooperative, coherent, goal-directed and mildly depressed and 
that there was no evidence of a psychosis.  The diagnoses 
were dysthymia and alcohol dependence, in remission.  
Subsequent VA treatment records indicated that the veteran 
was treated for variously diagnosed psychiatric disorders 
including a dysthymic disorder, phobias and anxiety.  

The Board observes that the veteran has alleged in statements 
on appeal that his claimed acquired psychiatric disorder 
originated during his periods of service.  He specifically 
alleges that he was treated for nerves during his period of 
active service and given Valium.  However, the veteran is not 
competent, as a lay person, to assert that a relationship 
exists between his periods of service and such disorder or to 
otherwise assert medical causation.  See Grotveit v. Brown, 5 
Vet.App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet.App. 
492, 495 (1992).  The Board observes that it is certainly 
within the province of the veteran to report that he was 
treated for a nervous disorder during his period of active 
service.  However, the credible and competent evidence of 
record does not adequately permit the diagnosing of a chronic 
disability during his period of active service or any 
additional periods of active duty for training and/or 
inactive duty for training, or for that matter, the presence 
of a psychosis within one year of active service separation, 
or otherwise relate the existence of the current disability 
to the veteran's periods of service.  Gregory v. Brown, 8 
Vet.App. 563 (1996).  Additionally, the medical evidence of 
record simply fails to indicate any relationship or nexus 
between such disorder and the veteran's periods of service.  
See Caluza.  Further, there are no physician statements or 
treatment reports of record which offer the opinion that the 
evidence reasonably demonstrates such a relationship.  In the 
absence of sufficiently probative evidence of an acquired 
psychiatric disorder having origins during the veteran's 
periods of service, the Board concludes that the veteran's 
claim for service connection for an acquired psychiatric 
disorder is not plausible and, therefore, not well-grounded.  
Further, the Board finds the information provided in the 
statement of the case and other correspondence from the RO 
sufficient to inform the veteran of the elements necessary to 
complete his application for service connection.  Moreover, 
the veteran has not put the VA on notice of the existence of 
any specific, particular piece of evidence that, if 
submitted, might make the claim well-grounded.  Robinette v. 
Brown, 8 Vet.App. 69 (1995).

Although the RO did not specifically state that it denied the 
veteran's claim on the basis that it was not well grounded, 
the Board concludes that this was not prejudicial to the 
veteran.  See Edenfield v. Brown, 8 Vet.App 384 (1995) (en 
banc) (when the Board decision disallowed a claim on the 
merits where the Court finds the claim to be not well 
grounded, the appropriate remedy is to affirm, rather than 
vacate, the Board's decision, on the basis of nonprejudicial 
error).  The Board, therefore, concludes that denying the 
appeal on these issues because the claims are not well 
grounded is not prejudicial to the veteran.  See Bernard v. 
Brown, 4 Vet.App. 384 (1993).  


ORDER

Service connection for an acquired psychiatric disorder is 
denied.  



		
	JEFF MARTIN
	Member, Board of Veterans' Appeals



 

